Detailed Action
Summary
1. This office action is in response to the amendment filed on June 10, 2022. 
2. Applicant has canceled claims 2,4-5 and 19.
3. Applicant has amended claims 1,6-7,13 and 18. Independent claim 1 is amended to incorporate the allowable subject matter of claim 5 and intervening claim 2 and 4. Independent claim 13 is amended to incorporate the allowable subject matter of claim 5.
4. Claims 1,3 and 6-18 are pending and has been examined. 
5. Claims rejection has been withdrawn.
Notice of Pre-AIA  or AIA  status
6. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable subject matter
7. Claims 1,3 and 6-18  are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein the controller comprises control logic configured to send the control signals to the first, second, and third plurality of switches to transfer energy from the first energy source to the second energy source using phase delay control and to transfer energy from the first energy source to the third energy source using phase shift control; and wherein the control logic of the controller is configured to vary a switching frequency of the control signals to modulate an amount of energy transferred to the secondary stage, and wherein the phase shift control modulates an amount of energy transferred to the tertiary stage."
 In re to claim 13, claim 13 the prior art fails to disclose or suggest the emboldened and italicized features recites “varying the switching frequency to modulate an amount of energy transferred to the secondary stage; and varying the phase shift to modulate an amount of energy transferred to the tertiary stage.”
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 3 and 6-12, claims 3 and 6-12 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claims14-18, claims 14-18 depend from claim 13, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839